DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed August 13, 2021 for the application filed November 21, 2018 which does claims partial priority to an application filed May 18, 2018. Claims 3, 11 and 18 have been amended, claims 4 and 12 have been cancelled and claims 21-22 have been newly added. Claims 1-3, 5-11 and 13-22 are currently pending, claims 1-3, 5-11 and 13-16 have been withdrawn from consideration and claims 17-22 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2017/0140105) in view of Gallopyn et al. (U.S. Pub. No. 2014/0249831).
Regarding claim 17, Smith discloses a computing device comprising a display screen (Paragraphs [0007] and [0045] discuss using a computer to access the system, construed as having a display configured to display screens.), the computing device being configured to display on the screen a communication, and additionally being configured to display on the screen a dashboard that can be reached directly from the communication, wherein the communication displays communication between care providers, the communication thread including diagnostic lab test information of a Paragraph [0066] discusses a physician receiving an email notification which includes a link (fig. 22) to a dashboard (figs. 21-22). The communication pertains to diagnostic lab test of a patient, such as an MRI, in the link pertaining to the MRI is selectable3 to launch the patient dashboard which has information on the diagnostic lab test. Before selection the link in the communication, the dashboard is construed as in an unlaunched state. Also see paragraph [0070] which discusses that the communication is system generated and may be via SMS, which facilitate threaded communications.).
Smith does not appear to explicitly disclose that the communication is a communication thread between a care provider and a lab virtual healthcare assistant.
Gallopyn teaches that it was old and well known in the art of medical communications at the time of the filing to provide a communication thread that displays communication between a care provider and a lab virtual healthcare assistant (Gallopyn, figs. 4A-4H and paragraphs [0061]-[0062] and [0098]-[0099] show and discuss a virtual assistant integrated into a EHR/EMR system which engages in a communication thread with a medical provider about a specific patient and may providing information on laboratory tests as discussed in paragraph [0015].) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).

Brown teaches that it was old and well known in the art of virtual healthcare assistants at the time of the filing that a virtual healthcare assistant’s textual answers in the communication thread between a user and a virtual healthcare assistant includes links to pages that have been determined to be related to the query (Brown, paragraph [0043] and [0115].).
Therefore, it would have been obvious to one of ordinary skill in the art of virtual healthcare assistants at the time of the filing to modify the displayed diagnostic lab test information in the communication thread between the care provider and lab virtual assistant of Smith and Gallopyn such that at least a portion of the displayed diagnostic lab test information is selectable to launch the dashboard, as taught by Brown, in order to provide pages that have been determined to be related to the query.

Regarding claim 18, Smith as modified by Gallopyn further discloses wherein the displayed diagnostic lab test information includes a notification that results of the diagnostic lab test are available, and wherein the results are displayed within the dashboard (Fig. 22 show that the communication thread includes information that diagnostic lab tests are available in the dashboard, such as “MRI performed earlier today”. Also see paragraph [0070] which discusses that the email/SMS communications may notify a physician that urgent results are available.).

Regarding claim 20, Smith as modified by Gallopyn does not appear to explicitly disclose, but Gallopyn further teaches that it was old and well known in the art of medical communications at the time of the filing wherein the communication thread includes a first message including a request for suggested lab tests to be conducted on the patient from the care provider and a second message including the suggested lab tests from the lab virtual healthcare assistant (Gallopyn, paragraphs [0095] discusses the provider requesting a lab test and the virtual assistant responding with a suggestion for the lab test. By requesting the assistant to create a lab test order by inferring information, the provider is requesting a suggest lab test for which the virtual assistant is to suggest a lab test based on inferred information) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to further modify the communication thread of Smith such that the communication thread includes a first message including a request for suggested lab tests to be conducted on the patient from the care provider and a second message including the suggested lab tests from the lab virtual healthcare assistant, as taught by Gallopyn, in order to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity. For example, the system could integrate the physician SMS 


Regarding claim 22, Smith as modified by Gallopyn does not appear to explicitly disclose, but Gallopyn further teaches that it was old and well known in the art of medical communications at the time of the filing wherein the communication thread includes a first message from the lab virtual healthcare assistant including a notification that a diagnostic lab test for the patient has been ordered more than once, that the diagnostic lab test for the patient has not been ordered as expected, or that the diagnostic lab test for the patient has been ordered out of sequence with one or more other diagnostic lab tests (Gallopyn, paragraph [0074] discusses that the virtual assistant may message/alert a professional that information needed for a task is missing or in conflict, construed as the task has not been order as expected. The task may be a diagnostic test order as discussed in paragraphs [0101] and [0106].) to assist a medical professional in performing actions or tasks in the context of the medical professional's medical practice and/or health care capacity (Gallopyn, paragraph [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the communication of Smith such that the communication thread includes a first message from the lab virtual healthcare assistant including a notification that a diagnostic lab test for the patient has been ordered more than once, that the diagnostic lab test for the patient has not been .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2017/0140105) in view of Gallopyn et al. (U.S. Pub. No. 2014/0249831) and Calabrese (U.S. Pub. No. 2005/0075543).
Regarding claim 19, Smith as modified by Gallopyn and Brown does not appear to explicitly disclose, but Gallopyn and Calabrese teaches that it was old and well known in the art of medical communications at the time of the filing wherein the communication thread includes a first message including a request from the care provider for an estimated time until results are available for a diagnostic lab test ordered for the patient and a second message including the estimated time from the lab virtual healthcare assistant (Gallopyn, paragraphs [0104]-[0105] discuss a virtual assistant assisting with ordering lab tests and obtaining lab test results. Calabrese, paragraph [0055] discuses that the estimated time for completion of the tests may be stored in status database. The testing laboratory may then indicate a delay or the completion of one or more tests, which will be used to update the status database. The estimated date of completing the testing may be used to provide a user with information regarding the availability of the test results.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical communications at the time of the filing to modify the communication thread of Smith .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Pub. No. 2017/0140105) in view of Gallopyn et al. (U.S. Pub. No. 2014/0249831) and Hawkins et al. (U.S. Pub. No. 2009/0138318)
Regarding claim 22, Smith as modified by Gallopyn does not appear to explicitly disclose wherein the diagnostic lab information includes a priority ranking of a diagnostic lab test ordered for the patient, and wherein the lab virtual healthcare assistant is configured to adjust the priority ranking responsive to one or more current patient parameters reaching a predetermined condition and output an alert displayed in the dashboard indicating that the priority ranking has been updated.
Hawkins teaches that it was old and well known in the art of clinical workflow systems at the time of the filing wherein the diagnostic lab information includes a priority ranking of a diagnostic lab test ordered for the patient, and wherein the lab virtual healthcare assistant is configured to adjust the priority ranking responsive to one or more current patient parameters reaching a predetermined condition and output an alert indicating that the priority ranking has been updated (Hawkins, paragraphs [0066]-[0067] discusses an adaptive workflow system notifying staff of a reading schedule for radiology exams, construed as a priority ranking and that the system may adjust the reading schedule to prioritize exams for patients in critical status. Also see paragraphs [0078]-[0079].) to increase operation efficiency and effectiveness of patient care (Hawkins, paragraphs [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art of clinical workflow systems at the time of the filing to modify the system of Smith such that he diagnostic lab information includes a priority ranking of a diagnostic lab test ordered for the patient, and wherein the lab virtual healthcare assistant is configured to adjust the priority ranking responsive to one or more current patient parameters reaching a predetermined condition and output an alert indicating that the priority ranking has been updated, as taught by Hawkins, in order to increase operation efficiency and effectiveness of patient care and such that the alert is displayed in the dashboard of Smith. 

Response to Arguments
Applicant's arguments filed August 13, 2021 regarding claim 17-20 being rejection under 35 U.S.C. §103 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 17 and 20 are addressed in the instant rejection which clarifies how the claims are taught by the Smith in view of Gallopyn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686